Corrected Notice of Allowability 


Information Disclosure Statement

The information disclosure statement filed December 28, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a concise explanation of relevance for Non-English information (i.e., Korean Office action mailed October 27, 2021 for corresponding KR Patent Application No. 10-2017-0150710) was not provided. MPEP § 609.04(a).III. 
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Charles N. Ausar-El/
Examiner
Art Unit 2819
1/4/2022



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819